PER CURIAM.
Lisa Cates appeals her conviction and sentence for violation of probation. A review of the record shows that Cates entered a negotiated plea of guilty in return for a 364-day jail term with credit for 54 days time served. The maximum sentence that could have been imposed was three and one-half years in the Department of Corrections. The sentence *1278imposed conforms to the plea bargain and is otherwise legal. We find no reversible error.
AFFIRMED.
W. SHARP, GOSHORN and THOMPSON, JJ., concur.